DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the amendment field on 10/03/2022.  Claims 1-20, of which claims 1, 13 and 18 are independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	Specification objection is withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims filed on 10/03/2022 (pages 7-11 of Remarks) have been fully considered. 

 	A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

Claim Objections
	Claims 16-17 are objected to because of the following informalities: 
replace the phrase “sample input data of the shift register” (line 6 of claim 16) with the phrase --the sampled input data of the shift register--, because its antecedent base is found on line 3 of claim 16. 
Replace the phrase “biggining” (line 2 of claim 4) with –beginning--, as it is done in claim 6.

Claim 17 is objected due to their dependency to the objected claims 16. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, claim recites the limitation “a data reception circuit configured to receive data, the data including first data at a first time and receive second data at a second time” (lines 2-3 of claim 1), which term “first data at a first time” makes it vague and indefinite. It is not clear what the term “first data at a first time” is referring to, which leaves the reader in doubt as to the meaning of the technical feature to which it refers to, thereby rendering the definition of the subject matter of the claim indefinite. It is recommended to replace the limitation with the phrase --a data reception circuit configured to receive data, the data including first data and second data, the first data receive at a first time and the second data receive at a second time--.

Additionally, claim 1 recites the limitations “determine a range in which an edge contained in the data received by the data reception circuit is detected” (lines 5-6 of claim 1) and “set the range to detect the edge contained in the range” (line 9 of claim 1), which is vague, because it is not clear what is the difference between “determine the range” and “set the range”. It is noted that “an edge … is detected” in order to “determine a rang”. Therefore, what is the purpose of the “set the range” when the edge is already detected.

Furthermore, claim 1 recites “measure a first period taken from the reception of the first data to the reception of the second data” (lines 5-6 of claim 1). It is not clear what is the purpose of measuring the period. It is recommended to amend the claim to recite “determine a range in which an edge contained in the data received by the data reception circuit is detected, based on the measured first period”. It is noted that the specification disclose: “an edge recognition circuit configured to set a range and detect an edge within the range” (lines 16-17 of page 20); “The decoder 150 further includes an edge recognition circuit having an edge determination circuit (EJC) 154, an edge 25 history circuit (EHC) 155 and a counter (CNTR) 156” (lines 23-25 of page 14). 
Also, claim 1 recites “a range in which an edge … is detected” (line 7 of claim 1 – truncated). However, claim 2 recites “a data detection range in which an edge … is detected” (line 6 of claim 2 – truncated). It is not clear what is the difference between the term “a range” and “a data detection range”. It is recommended to replace the term “range” with --data detection range-- throughout claim 1.

Regarding claims 2-12, claims are rejected due to their dependency to the rejected claims 1.

Allowable Subject Matter
	Claims 16-17 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

 	Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the objections set forth in this Office action.

	Claims 13-15 and 18-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however,  will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631